IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 891 MAL 2015
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
               v.                              :
                                               :
                                               :
RUBEN M. COLLAZO,                              :
                                               :
                     Petitioner                :


                                          ORDER



PER CURIAM

       AND NOW, this 8th day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

       Mr. Justice Eakin did not participate in the decision of this matter.

       Madame Justice Donohue did not participate in the consideration or decision of

this matter.